Citation Nr: 1000622	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for alcohol and drug 
abuse secondary to service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to a temporary total evaluation for treatment 
for alcohol abuse from March 8, 2005, to March 30, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for PTSD prior to August 26, 2003.  

4.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD on or after August 26, 2003.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2007, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Cleveland RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

In September 2007, the matters on appeal were remanded for 
further development.  In particular, the Veteran was to be 
provided with proper notice, afforded a VA examination, and 
given an opportunity to submit releases for private treatment 
records.  As will be discussed below, the directives of the 
remand were completed.  Accordingly, the Board finds that VA 
has substantially complied with the Board's September 2007 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Alcohol and drug abuse have been shown to be related to 
his service-connected PTSD.

3.  The Veteran was treated for alcohol dependence from March 
8, 2005, to March 30, 2005, at a VA facility on an inpatient 
basis.

4.  Prior to August 26, 2003, PTSD was not manifested by 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

5.  Effective August 26, 2003, PTSD was manifested by 
occupational and social impairment, with deficiencies in most 
areas, but is not manifested by total occupational and social 
impairment.

6.  The Veteran has been shown to be unable to work in part 
due to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Alcohol and drug abuse was proximately due to or 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.310(a) (2006).

2.  The criteria for a temporary total rating based on 
treatment from March 8, 2005, to March 30, 2005, have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 
3.159, 4.29 (2009).

3.  Prior to August 26, 2003, the criteria for a disability 
evaluation in excess of 10 percent for PTSD were not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).  

4.  Effective August 26, 2003, the criteria for a 70 percent 
disability evaluation for PTSD, but no higher, were met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).  

5.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1110, 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for 
alcohol and drug abuse, a temporary total rating, and TDIU on 
appeal are being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

With regard to the claims for increased ratings for PTSD, 
upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In this regard, once service connection 
is granted and an initial disability rating and effective 
date have been assigned, the claim is substantiated, and 
additional 5103(a) notice is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the Veteran in August 2002 before 
service connection was granted in April 2003 was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case with regard to the claim for PTSD.  
The Veteran's service treatment records as well as all 
available VA medical records and all relevant private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims for an increased rating 
for PTSD.  The Veteran was also afforded VA examinations in 
January 2003, July 2004, December 2005, November 2008, and 
October 2009 in connection with his claim.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record, and fully address the rating criteria that are 
relevant to rating PTSD in this case.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Moreover, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue of PTSD has been met.  38 C.F.R. § 3.159(c)(4).   

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the claim for PTSD.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for alcohol and drug 
abuse secondary to service-connected post traumatic stress 
disorder (PTSD).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation cannot be 
awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol abuse during service.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service 
connection may be granted for an alcohol or drug abuse 
disability acquired secondary to or as a symptom of service-
connected disability.  However, the Federal Circuit further 
stated that such compensation may be awarded only "where 
there is clear medical evidence establishing that alcohol or 
drug abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F. 3d at 
1381 (emphasis added). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for alcohol and 
drug abuse secondary to his service-connected PTSD.  The 
evidence of record reflected that the Veteran began drinking 
at approximately age 16 on a social basis.  Following a 
review of the Veteran's claims file, the October 2009 VA 
examiner specifically concluded that there was not enough 
evidence to diagnosis substance abuse or dependence prior to 
his military service.  Thus, the evidence of record does not 
indicate that the Veteran had substance abuse or dependence 
prior to his military service.

The post-service medical evidence showed that the Veteran has 
been treated for alcoholism and substance abuse on numerous 
occasions, beginning in approximately 1977.  A June to July 
1977 private treatment report from S.A.H. noted that the 
Veteran developed a problem with alcohol over the past three 
years.  An April 1991 private treatment record from R.M.H. 
stated that the Veteran had difficulty with issues from 
Vietnam and was receiving treatment for Librium abuse.  A 
March 1992 private treatment record from Dr. F.K. at P.H. 
indicated that the Veteran used Librium for the past five 
years and amphetamines from 1973 to 1974.  The Veteran had 
difficulty with his Vietnam experience and was diagnosed with 
PTSD.  Thus, it appears that the Veteran was having 
difficulty with his Vietnam experience since at least 1991 
and had abused alcohol since at least 1977.  

In November 2008, a VA examiner reviewed the Veteran's claims 
file.  The Veteran reported that he drank to stop thoughts of 
depression, anxiety, fear, and paranoia and to self medicate 
these symptoms.  The examiner noted that the Veteran's PTSD 
symptoms began immediately after his Vietnam service and he 
became an active alcoholic for twenty years after service.  
The Veteran was sober for many years until a brief relapse in 
2005.  The examiner opined that the Veteran's primary and 
predominant disturbance was PTSD.  Although the Veteran did 
have alcohol dependence, it was now in remission.  In a July 
2009 addendum, the examiner opined that the Veteran's alcohol 
and drug abuse was likely aggravated by his service-connected 
PTSD as evidenced by his heavy drinking for years after his 
Vietnam experience.  

After reviewing the Veteran's claims file, the October 2009 
VA examiner also concluded that the Veteran's alcohol and 
drug abuse began as a coping mechanism after his separation 
from the military.  The examiner supported her conclusions by 
referencing an April 1991 private record from R.M.H. which 
stated that the Veteran began to have alcoholic patterns in 
college and a March 1992 private treatment record from Dr. 
F.K. which stated that the Veteran's drinking increased after 
Vietnam.  

Thus, the medical evidence of record reflects that the 
Veteran's alcohol and drug abuse is the result of his 
service-connected PTSD.  Accordingly, service-connection for 
alcohol and drug abuse as secondary to service-connected PTSD 
is granted.  38 C.F.R. § 3.310 (2006).

2.  Entitlement to a temporary total evaluation for treatment 
for alcohol abuse from March 8, 2005, to March 30, 2005.

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.

As reflected above, the Veteran has been granted service 
connection for alcohol and drug abuse secondary to his 
service-connected PTSD.  From March 8, 2005, to March 30, 
2005, the Veteran received treatment on an inpatient basis at 
a substance abuse treatment program at a VAMC for alcohol 
dependency.  As the Veteran was hospitalized for more than 21 
days for a service-connected disability, he is entitled to a 
temporary total rating for the aforementioned period.  
38 C.F.R. § 4.29.  

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for PTSD prior to August 26, 2003.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0 percent  A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . (is) to 
be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is 
not possible to separate the effects of the (service 
connected disability and the non-service connected 
disability), VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 10 percent 
disabling prior to August 26, 2003.  Prior to August 26, 
2003, occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
was not shown.  In this regard, VA treatment entries noted 
that the Veteran had GAF scores of 70 to 75 from June to 
December 2002 and that he did not feel like he needed any 
psychiatric medication.  During his January 2003 VA 
examination, the Veteran presented with good grooming and 
hygiene; full affect; good eye contact, insight, judgment; 
logical and organized process; and nondelusional content 
devoid of internal stimulation.  The Veteran had nightmares 
six times a year on average, irritability, hyperautonomic 
arousal, hypervigilance, self-isolation, sense of 
foreshortened future, and avoidance.  He had several close 
friends and a good marriage.  He was given a current and 
highest and lowest in the last year GAF score of 70, which 
indicated mild symptoms consistently affecting life at home 
or at work with slight but consistent problems.  Thus, the 
evidence of record does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent disabling 
prior to August 26, 2003.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411; See Hart, 21 Vet. App. 505.  

4.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD on or after August 26, 2003.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 70 percent rating, but no higher, 
effective August 26, 2003.  Total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, have not been shown.  The August 26, 2003, 
effective date for the 70 percent evaluation is assigned as 
that is the first date indicating a definitive worsening of 
the Veteran's PTSD symptomatology.  In this regard, a private 
psychological evaluation by Dr. J.R.H. on August 26, 2003, 
and September 9, 2003, indicated that the Veteran had a 
moderate degree of PTSD.  He was noted to have significant 
and ongoing psychological sequelae related to his Vietnam 
experience.  A June 2004 VA treatment entry noted that he had 
significant impairment in work and his home life due to PTSD.  

The next most detailed assessment of the Veteran's PTSD was 
during the July 2004 VA examination.  It was noted that the 
Veteran was on medical leave for the past three months for a 
liver disease.  The Veteran reported being married to his 
second wife for the past 25 years.  Although they had periods 
of separation due to his alcoholism and inability to keep 
jobs, they reconciled after he promised to change his 
lifestyle.  The Veteran had a 30 year old daughter with whom 
he did not have a relationship.  He ran short marathons and 
played tennis.  The Veteran was alert and oriented times 
three with inadequate grooming.  His affect was detached and 
tremulous and he seemed to be distracted.  He had decreased 
long and short term memory with a mostly goal directed 
thought process that was tangential at times.  He had fair 
insight and judgment.  The diagnosis was severe and chronic 
PTSD.  The Veteran was given a GAF score of 5-41 due to the 
severity of his PTSD symptoms and serious impairment in 
social and occupational functioning.  

Although the evidence begins to indicate in June 2005 that 
the Veteran was unable to work at least in part due to his 
PTSD, he has not been shown to have total social impairment.  
During his December 2005 VA examination, although he was 
noted to have a decreased interest in socializing, he was 
still married and had two close friends.  He talked to his 
brother occasionally but not his daughter.  The Veteran 
reported that he was on medical leave for the past year due 
to his PTSD.  He was alert and oriented times three with 
adequate grooming and hygiene.  Eye contact was good, mood 
was anxious, affect was tense, and he was able to concentrate 
on the interview.  His thought processes were clear, 
coherent, and goal-directed and he did not endorse any 
suicidal, homicidal, auditory, or visual hallucinations.  A 
GAF score of 50 was assigned because of moderate symptoms of 
PTSD and difficulty functioning socially and occupationally 
because of his PTSD.  

During his November 2008 and October 2009 VA examinations, 
the Veteran's GAF score was noted to be 45, which is 
indicative of serious symptoms or any serious impairment in 
social or occupational functioning.  The October 2009 VA 
examiner specifically commented that the Veteran did not have 
total occupational and social impairment.  The Veteran stated 
that he had been married for thirty years and described his 
relationship with his wife as good, having gained a better 
perspective since his wife's illness.  He also reported a 
good relationship with his step children, a better 
relationship with his brother, and had two or three good 
friends

In sum, although the Veteran appeared to have symptomatology 
that fluxuated between the 50 percent and 70 percent range 
between August 26, 2003, and the present, the Board concludes 
that after resolving all reasonable doubt in favor of the 
Veteran, his symptomatology more nearly approximates the 
criteria for a 70 percent rating effective August 26, 2003, 
and no higher.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his PTSD reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 reasonably describe the Veteran's disability level 
and symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected PTSD 
caused frequent periods of hospitalization or marked 
interference with his employment and such is not shown by the 
evidence of record.  For these reasons, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

As reflected above, the Veteran is service-connected at 70 
percent for PTSD effective August 26, 2003.  Thus, he meets 
the percentage criteria under 38 C.F.R. 
§ 4.16(a).  However, it still must be shown that the Veteran 
is unable to obtain employment due to his service-connected 
disabilities, which are PTSD with associated alcohol and drug 
abuse.  

After considering the evidence of record in the light most 
favorable to the Veteran, it appears that the Veteran is 
unemployable. The Veteran was found to be unemployable on 
June 9, 2005.  A document to the O.P.E.R.S. from a VA 
physician who treated the Veteran from March to June 2005 
stated that the Veteran was presently incapacitated for the 
performance of his last public employment job as a result of 
PTSD and major depression due to hepatitis C and interferon 
treatment.  The Veteran's prognosis was uncertain and it was 
unclear when he would be able to work.  VA treatment records 
dated from 2006 to 2007 indicate that it appeared that the 
Veteran was unable to work.  In particular, a January 2006 
Vet Center record reflected that the Veteran appeared to be 
unemployable due to his inability to maintain focus, manage 
stress, and because of his decreased functioning related to 
his PTSD.  

During his November 2008 VA examination, the examiner noted 
that the Veteran pretty much had not worked since his last 
examination in December 2005.  He entered retirement about 
two years ago.  The October 2009 VA examiner noted that the 
Veteran retired in 2005 due to psychiatric problems (PTSD and 
alcoholism) and his treatment for hepatitis.  Importantly, 
the examiner concluded that the Veteran's PTSD symptoms are 
unable to be separated from his other mental and physical 
problems.  The examiner referenced other treatment records 
indicating that the Veteran could not work due to his PTSD 
and depression due to his Interferon treatment.  She noted 
that the Veteran had difficulty managing his mood and temper 
and often had low energy and experienced worry and depression 
daily.  

In sum, a VA examiner who reviewed the Veteran's claims and 
relied on evidence therein concluded that it was not possible 
to separate out the symptomatology the Veteran experienced 
from his service-connected PTSD and his non-service connected 
hepatitis C treatment.  Accordingly, after resolving all 
reasonable doubt in favor of the Veteran, as a VA physician 
noted that the Veteran was unable to work in June 2005 due to 
PTSD and his treatment for hepatitis C, which symptomatology 
cannot be separated, and it appears that he has not worked 
since this time and that he is not capable of working, 
entitlement to TDIU is granted.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  



















ORDER

Entitlement to service connection for alcohol and drug abuse 
secondary to service-connected post traumatic stress disorder 
(PTSD) is granted.

Entitlement to a temporary total evaluation for treatment for 
alcohol abuse from March 8, 2005, to March 30, 2005 is 
granted.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for PTSD prior to August 26, 2003 is denied.  

Entitlement to an evaluation in excess of 70 percent 
disabling, but no higher, for PTSD effective August 26, 2003, 
is granted.  

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


